911 F.2d 722Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Brady W. HATLEY, Plaintiff-Appellant,v.Ramon SOUTHARD, Gary W. Thomas, Attorney, Allstate InsuranceCompany, Kimberly Harbinsen, Judge, DistrictCourt, Defendants-Appellees.
No. 90-6561.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 19, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Richard L. Voorhees, District Judge.  (C/A No. 89-110-ST-C)
Brady W. Hatley, appellant pro se.
Edwin Arenson Pressly, Harris & Pressly, Statesville, N.C., Melissa Lou Trippe, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
W.D.N.C.
AFFIRMED IN PART AND DISMISSED IN PART.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Brady Hatley appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that the appeal of the dismissal of Hatley's action is without merit.*   Accordingly, we affirm the dismissal of the action on the reasoning of the district court.  Hatley v. Southard, C/A No. 89-110-ST-C (W.D.N.C. Apr. 3, 1990).


2
We note, however, that this opinion does not act on the portion of the district court's order addressing sanctions.  Because the district court has not yet quantified the attorney's fees to be awarded to the appellees, an appeal of that portion of the order would be interlocutory.   Cassidy v. Virginia Carolina Veneer Corp., 652 F.2d 380, 383 (4th Cir.1981).  Therefore, we dismiss Hatley's appeal of the award of attorney's fees.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


4
AFFIRMED IN PART AND DISMISSED IN PART.



*
 Further, to the extent that this action is an attempt to obtain a review of the state court action, the federal court is without jurisdiction to conduct such a review.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983)